Citation Nr: 0109007	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fungus infection of 
feet.

4.  Entitlement to service connection for fungus infection of 
hands.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as a residual of 
pneumonia.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a compensable rating for sutured 
laceration fourth finger, right hand.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran served on active duty from July 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1999 from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision denied all the 
claims for service connection as not well grounded, and 
granted service connection for the right fourth finger, which 
was assigned a noncompensable evaluation.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the Board finds that a remand is necessary in 
view of the denial of all the service connection claims as 
not well grounded.  In addition further development is 
indicated for certain issues on appeal.  

Regarding the claim for COPD/pneumonia residual, the service 
medical records do reveal treatment for moderately severe 
pneumonia in August 1945.  The report from the VA examination 
of June 1999 did note this history and included the history 
of recurrent pneumonia as a secondary diagnosis; the primary 
diagnosis being COPD.  An opinion is needed to determine 
whether any lung disorder presently found is related to his 
pneumonia that occurred during active duty.

Regarding the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, asbestosis and PTSD, 
further development is necessary.  The veteran is noted to 
have alleged several PTSD stressors that he experienced while 
serving in Okinawa between April 1946 and January 1947; these 
included seeing bodies of Japanese soldiers, being fired upon 
by Japanese snipers who had not surrendered, findings a dead 
American soldier's body; seeing leprosy patients being 
rounded up and destroyed, experiencing a typhoon and having a 
leprosy patient enter his tent.  Regarding the asbestos 
claim, he alleged that he was exposed to asbestos while 
operating water purification equipment at the 349th station 
Compliment Squadron, 301st Fighter Wing, 8th Air Force.  He 
has alleged acoustic trauma due to exposure to weapon noise 
and airfield noise without hearing protection.  The RO's duty 
to assist includes obtaining any available service personnel 
records that could reveal evidence of exposure to acoustic 
trauma, asbestos and PTSD stressors during active duty.  

Moreover the RO is specifically noted to have requested 
medical records from a St. Francis medical center and a 
Glenwood medical center, which were cited by the veteran as 
pertinent to his claims for his lung disorder and asbestosis.  
No reply from either medical center was received by the RO, 
which noted this fact on its December 1999 statement of the 
case.  The RO did not send a follow up to these medical 
centers; it is not clear that this constituted a reasonable 
effort according to the duty to assist provisions under VCAA.  

Finally, regarding the veteran's claim for a compensable 
evaluation of the right fourth finger laceration residuals, 
the Board finds that the various VA examinations of June 1999 
did not address the functional limitation of this finger.  
There was no examination of the scar to determine whether it 
is either tender and painful, or whether it results in 
limitation of motion.  Further examination is warranted to 
ascertain the extent of this disability.
 
Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested, to include the records from 
St. Francis medical center and Glenwood 

medical center, which were identified by 
the veteran.  All records obtained should 
be added to the claims folders.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(f) 
(2000).

3.  If the RO determines that the veteran 
did not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
reported to have been incurred in 
Okinawa, Japan.  The RO should also 
attempt to verify exposure to acoustic 
trauma and exposure to asbestos during 
service.  It should do so by contacting 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150. See VA MANUAL M21-
1, Part VI, Paragraph 7.46 (1992).  
USASCRUR should be requested to provide 
any information, which might corroborate 
the veteran's alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
forward the claims file claims file, 
including any additional records, and a 
copy of this remand to the examiner who 
performed the June 1999 examination.  The 
examiner is requested to provide an 
opinion to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  If necessary, the 
veteran should be afforded another VA 
psychiatric examination and any other 
testing to determine the nature and 
etiology of his psychiatric disability. 

6.  Thereafter, and irregardless of 
whether additional records are obtained, 
the veteran should be afforded  VA 
audiological, pulmonary, and skin 
examinations to determine the nature and 
severity of his claimed bilateral hearing 
loss, tinnitus, fungus infections of the 
hands and feet and for COPD and 
asbestosis.  The claims folder and a copy 
of this remand should be made available 
to the examiners for review before the 
examinations.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  After review of the 
record and examination of the veteran, 
the examiner is requested to identify the 
nature and extent of any claimed 
disability of the ears lungs, or skin and 
determine whether it is more likely, less 
likely, or as likely as not that any such 
claimed disability began in- service.  If 
it appears the pertinent in-service 
phenomenon was acute and transitory, that 
should also be noted.  The examiner 
should identify the information on which 
any opinion is based.  The opinions 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinions should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

7.  The RO should schedule the veteran 
for a VA examination to ascertain the 
severity of the veteran's right fourth 
finger disability.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  The examiner(s) 
should set forth findings on the 
functional limitation from the scar, to 
include whether it is tender and painful 
or restricts motion. All findings, and 
the reasons and bases therefore, should 
be set forth in a clear, comprehensive 
and legible manner on the examination 
reports.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





